Title: From George Washington to Hugh Waddell, 24 June 1758
From: Washington, George
To: Waddell, Hugh



[Fort Loudoun, 24 June 1758]
To the Officer Commanding a Detachment from No. Carolina.Sir

last night the Inclosd March Rout came under cover to me for you, with this Paragraph from Sir Jno. St Clair—“I have inclosd you a march Rout for a hundred of the No. Carolina Provincials, that ought to be at Winchester, they will serve for an Escort for Mr Walkers second Convoy of Provision’s. You’ll please tell the Commanding Officer that any Carriages he wants upon his March shall be paid for upon his giving them a Certificate of their Service. the other two hundred of them that arrivd at Alexandria, are to March up by Fort Frederick.”

As your March from hence depends upon the readiness of the Convoy, you are to consult Mr Commissary Walker on that head. I am Sir Yr most Obedt Hble Servt

Go: Washington
Fort Loudoun 24th June 1758

